DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer product comprising “a computer readable storage medium” does not fall into 1 of the statutory categories of invention.

The Examiner suggests the following language: --A computer program product facilitating asset allocation, the computer program product comprising a non-transitory computer readable storage medium--.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
the present invention pertains to an apparatus and method for optimizing investment assets using a quantum processor for implementing mean-variance optimization for optimizing the investment assets.

The Prior art of record, and in particular Feldman (US 20030195831 A!), teach A method for determining portfolios on a resampled efficient frontier for a set of risky assets, each risky asset having a return characterized by statistical input parameters, comprising: a. selecting a portfolio performance measure, b. defining a plurality of intervals each covering a range of the portfolio performance measure; c. for each of a plurality of simulations, using a resampling procedure to revise at least one statistical input parameter of each risky asset in the set of risky assets to produce a simulated set of risky assets; d. for each simulation, computing, from the simulated set of risky assets, at least one simulated portfolio on a simulated efficient frontier; e. for each simulated portfolio in the plurality of simulated portfolios generated in step (d), assigning the simulated portfolio to at least one of a plurality of groups, each group being associated with a respective one of said intervals, the assignment based on whether a realized value of the portfolio performance measure of the simulated portfolio is in the range of the portfolio performance measure of the interval; f. for each interval, using summary statistics derived from the simulated portfolios associated with the interval to generate a portfolio on a resampled efficient frontier; and g. performing at least one of the following steps: (i) presenting the last said portfolios to an investor or investment manager as a guide to investment portfolio selection or (ii) submitting the last said portfolios as inputs to an automated account manager procedures or a multiperiod optimization procedure wherein each simulated efficient frontier is generated using a mean-variance optimization technique.

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A system, comprising: a memory that stores computer executable components; and a quantum processor that executes the following computer executable components: a receiving component that receives from a classical computer a set of subclusters (Cj), of aggregated subsets of M number of assets an investment universe where integer constraints are present or when assets can only be bought and sold in odd lots, wherein C; is equal to or below a threshold such that the sub-clusters are executable by the quantum processor; a computing component that performs a binary / mixed-integer mean-variance optimization on each sub-cluster; and a transmission component that transmits to the classical computer optimized solutions for asset allocation for respective sub-clusters (Ci)” as taught by claim 1. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A computer-implemented method comprising: using a quantum processor to execute computer executable components stored in memory to perform the following acts: using the quantum processor to receive from a classical computer a set of subclusters (Cj), of aggregated subsets of M number of assets an investment universe where integer constraints are present or when assets can only be bought and sold in odd lots, wherein C; is equal to or below a threshold such that the sub-clusters are executable by the quantum processor; performing, using the quantum processor, a binary / mixed-integer mean-variance optimization on each sub-cluster; and transmitting, using the quantum processor, to the classical computer optimized solutions for asset allocation for respective sub-clusters (Ci)” as taught by claim 7. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 7.

Claims 2-6 and 8-12 depend from respective independent claims 1 and 7; hence, are also allowable since independent claims inherit all the limitations of the claims from which they depend and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
MARAKBI (ZAKARIA MARAKBI; Mean-Variance Portfolio Optimization: Challenging the role of traditional covariance estimation; Master of Science Thesis; Stockholm, Sweden 2016) is directed to quantitative modeling of investment portfolios using mean variance optimization for yielding the highest possible return given a certain level of risk; and, is a good teaching reference.

US 20210216897 A1 is directed to the use of quantum computers for financial risk calculations in an investment universe comprising a large set of assets wherein subsets of these assets can be identified based on budget constraints and such that an optimal process can be used to identify viable assets; and, is a good teaching reference.

US 20030195831 A1 is directed to the development of a guide for investment portfolio selection based on mean variance optimization techniques; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112